Title: The American Commissioners to [Montaudoüin], 26 January 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Montaudoüin de La Touche, Jean-Gabriel


Sir:
Paris, Jany. 26th. 1777
We are very much obligd to you for the information containd in yours of the 21st.
Mr. Williams’s good sense will prevent him from being materially embarrassd by any manouvre employd to make him counteract our Instructions.
We cannot so entirely comprehend the obligation we have to the Mayor and Aldermen of your City, as to know in what terms to return it. As it is probable one of our number will soon be in Nantes, he will be able to thank them in person. In the mean time we beg the favor of you, Sir, to make them our acknowledgements in such manner as you may think becoming. We have the honor to be, with very great esteem, Sir, Your most obedient Servants.
 
Notation: Supposed to be to M. Montondoin Jan. 26.77.
